Case 1:19-cv-23831-BB Document 6 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-23831-BLOOM/Louis

 AUGUSTO EDUARDO LOAIZA LEMUS,

        Plaintiff,

 v.

 PROJECTOTRES LLC, LILIANA SERVIN,
 and JORGE CHALL PEREZ,

       Defendants.
 _____________________________________/

                            ORDER TO FILE PROOF OF SERVICE

        THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint.1 Plaintiff filed this action on September

 13, 2019, see ECF No. [1], generating a December 12, 2019, service deadline. Summonses have

 been issued as to all Defendants, see ECF No. [3], but service has not been perfected. Accordingly,

 it is ORDERED AND ADJUDGED that, within seven (7) days of perfecting service upon

 Defendants, Plaintiff shall file proof of such service with the Court. Failure to effectuate service

 of a summons and the complaint on Defendants by the stated deadline will result in dismissal

 without prejudice and without further notice.




 1
  The 90-day timeframe does not apply to service of process upon parties in a foreign country. See
 Fed. R. Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under
 Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 1:19-cv-23831-BB Document 6 Entered on FLSD Docket 10/15/2019 Page 2 of 2
                                                   Case No. 19-cv-23831-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on October 15, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
